Citation Nr: 9916817
Decision Date: 06/17/99	Archive Date: 08/06/99

DOCKET NO. 94-48 107               DATE JUN 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: James W. Stanley, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

REMAND

The appellant had active duty from November 1968 to March 1971.

This matter was last before the Board of Veterans' Appeals (Board)
in April 1998, following an August 1997 remand from the United
States Court of Appeals for Veterans Claims (formerly, the United
States Court of Veterans Appeals - hereafter, "Court"). The Court's
August 1997 remand was occasioned by the filing of a joint motion
("Motion") by the appellant and the Department of Veterans Affairs
(VA) for readjudication of the issues of the appellant's
entitlement to service connection for PTSD.

In April 1998, the Board remanded the appellant's claim to the VA
Regional Office (RO) for the evidentiary development as directed in
the Motion. Specifically, the RO was to afford the appellant a
personal hearing and inform him of the need to submit additional
corroborating evidence of his claimed in-service stressors. Once
these measures were completed, any information obtained was to be
submitted to appropriate agencies in an attempt to verify the
occurrence of the stressors. The appellant was also to be afforded
a VA psychiatric examination. A personal hearing was conducted at
the RO in July 1998. A VA psychiatric examination of the appellant
was completed in August 1998.

On December 15, 1998, a Supplemental Statement of the Case was
issued and the appellant was advised that he had 60 days to respond
thereto prior to the case being returned to the Board. On February
25, 1999, the claim was returned to the Board for review.

On May 20, 1999, the Board received by telefax transmission from
the RO several submissions of medical evidence and handwritten
statements from the appellant. The date-stamp on these submissions
reflects that they were received by the RO prior to its
transmission of the appellant's claim for review.

Under the provisions of 38 C.F.R. 20.1304(c), any pertinent
evidence which is accepted by the Board following certification of
an appeal must be referred to the agency of

- 2 -

original jurisdiction for review and preparation of a Supplemental
Statement of the Case unless such review is waived by the appellant
or representative or if the Board determines that the benefit
sought may be allowed on appeal without such referral.

Because the recently submitted evidence has apparently not been
reviewed by the RO, this matter will be remanded to the RO for
appropriate review, and, if appropriate, the preparation of a
further Supplemental Statement of the Case.

The Board also notes that by letter dated in August 1998, the
appellant through counsel requested that his claim of entitlement
to service connection be "amended" so as to include a claim for an
anxiety-related disorder. Because the appellant's request
constitutes a new claim for a disability other than PTSD, it is
referred to the RO for further action and will not be addressed
further herein. See Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir.
1996).

To ensure full compliance with due process requirements, the case
is REMANDED to the RO for the following:

The RO should review the recently obtained evidence in light of all
other evidence of record and readjudicate the claim, following
appropriate appellate procedures.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 3 - remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 and Supp. 1999), only a decision
of the Board of Veterans' Appeals is appealable to the United
States Court of Appeals for Veterans Claims. This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

